14-3763
     Yun v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A087 531 701
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of October, two thousand fifteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            DEBRA ANN LIVINGSTON,
11                 Circuit Judges.
12   _____________________________________
13
14   JIANG YUN,
15            Petitioner,
16
17                  v.                                               14-3763
18                                                                   NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                     Robert J. Adinolfi, New York, NY.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; Steven
29                                       J. Flynn, Assistant Director; Arthur
1                                   Rabin, Trial Attorney; Lindsay G.
2                                   Donahue, Law Clerk, Office of
3                                   Immigration Litigation, United
4                                   States Department of Justice,
5                                   Washington, D.C.
6
7          UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11         Petitioner Jiang Yun, a native and citizen of China, seeks

12   review of a September 10, 2014 decision of the BIA affirming

13   a January 23, 2013 decision of an Immigration Judge (“IJ”)

14   denying Yun’s application for asylum, withholding of removal,

15   and relief under the Convention Against Torture (“CAT”).           In

16   re Jiang Yun, No. 087 531 701 (B.I.A. Sept. 10, 2014), aff’g

17   No. A087 531 701 (Immig. Ct. N.Y. City Jan. 23, 2013).     We assume

18   the   parties’   familiarity    with   the   underlying   facts   and

19   procedural history in this case.

20         Under the circumstances of this case, we consider both the

21   IJ’s and the BIA’s opinions “for the sake of completeness.”

22   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per curiam).

23   The applicable standards of review are well established.          See


                                       2
1    8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

2 F.3d 510, 513 (2d Cir. 2009).

3        For asylum applications such as Yun’s, governed by the REAL

4    ID Act of 2005, the agency may, considering the totality of the

5    circumstances,       base   a   credibility     finding   on   an   asylum

6    applicant’s     “demeanor,      candor,    or    responsiveness,”        the

7    plausibility    of    her   account,     and   inconsistencies      in   her

8    statements and evidence, so long as they reasonably support an

9    inference that the applicant is not credible.                   8 U.S.C.

10   § 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d 162,

11   167 (2d Cir. 2008) (per curiam).                We defer “to an IJ’s

12   credibility determination unless, from the totality of the

13   circumstances, it is plain that no reasonable fact-finder could

14   make such an adverse credibility ruling.”          Xiu Xia Lin, 534 F.3d
15   at 167.

16       The agency based its adverse credibility determination on

17   inconsistencies in Yun’s testimony and evidence regarding when

18   she became pregnant and was allegedly subjected to a forced

19   abortion.     Because Yun’s inconsistent testimony relates to the

20   heart of her claim for asylum, and she did not rehabilitate that

21   inconsistent      testimony       with     corroborating       evidence,
                                         3
1    substantial    evidence   supports        the    adverse   credibility

2    determination, based on a totality of the circumstances.            See

3    8 U.S.C. § 1158(b)(1)(B)(iii); Biao Yang v. Gonzales, 496 F.3d
4    268, 273 (2d Cir. 2007); Xian Tuan Ye v. Dep’t of Homeland Sec.,

5    446 F.3d 289, 295 (2d Cir. 2006).         Further, because the only

6    evidence of a threat to Yun’s life or freedom depended upon her

7    credibility, the agency’s finding that she was not credible

8    necessarily   precludes   success    on    her   claims    for   asylum,

9    withholding of removal, and CAT relief.          See Paul v. Gonzales,

10   444 F.3d 148, 156-57 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.     Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O=Hagan Wolfe, Clerk



                                     4